 



Exhibit 10.20
EMPLOYMENT AGREEMENT
     AGREEMENT, dated as of April 16, 2007 (“Effective Date”) by and between
PLATO Learning, Inc., a Delaware corporation headquartered in Minneapolis,
Minnesota (the “Company”), and Vincent Riera (“Executive”).
WITNESSETH THAT:
     WHEREAS, the Company wishes to offer Executive employment and Executive
wishes to accept employment from the Company, pursuant to the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the Company and Executive hereby agree as follows:

1.   Employment. The Company hereby agrees to employ Executive to perform the
duties set forth in Section 3 hereof, and Executive hereby accepts such
employment, on the terms and conditions of this Agreement.   2.   Term. The term
of this Agreement (“Term”) shall commence on the Effective Date and shall end on
December 31, 2008, subject to earlier termination pursuant to Section 6. On
December 31, 2008 and on each December 31 thereafter, unless earlier terminated
pursuant to Section 6, the Term will be automatically extended for an additional
one (1) year, unless either party gives written notice not to extend the Term
hereof at least forty-five (45) days prior to the date such extension would be
effective. Notwithstanding anything contained herein to the contrary, in the
event of a Change in Control (as such term is defined in Appendix A), the Term
shall be automatically extended until the second anniversary of the Change in
Control.   3.   Duties. Executive will serve as the Company’s Senior Vice
President – K-12 Sales, with the responsibilities and duties customarily
associated with that position, and any other consistent responsibilities and
duties assigned or delegated to Executive by the Board of Directors of the
Company (the “Board”) or the Company’s Chief Executive Officer.   4.   Time
Commitment. Executive will devote Executive’s time, attention and energies to
the performance of his duties and responsibilities under this Agreement.
Executive may not be associated with, consult, advise, work for, be employed by,
contract with, or otherwise devote any of Executive’s time to the pursuit of any
other work or business activities that may interfere with the performance of
such duties and responsibilities. The foregoing shall not preclude Executive
from devoting reasonable time to the supervision of his personal investments,
civic, charitable, educational, religious and similar types of activities,
speaking engagements and membership on other boards of directors, provided such
activities do not interfere in any way with the business of the Company; and
provided further that, Executive cannot serve on the board of directors of more
than one publicly-traded company without the written consent of the Board. The
time involved in

 



--------------------------------------------------------------------------------



 



    such activities shall not be treated as vacation time. Executive shall be
entitled to keep any amounts paid to him in connection with such activities
(e.g., director fees and honoraria).   5.   Compensation and Benefits. The
Company will pay the following compensation to Executive in full consideration
for performance of his services hereunder, payable in regular installments in
accordance with the Company’s usual payroll policies and procedures.

  (a)   Salary and Bonus Compensation. Executive will receive an annual salary
of Three Hundred Thousand ($300,000) with prorated variable compensation through
December 31, 2007 equivalent to Two Hundred Thousand Dollars ($200,000), payable
upon the achievement of agreed upon goals. The Board or the Compensation
Committee of the Board will review Executive’s salary at least annually.
Executive’s salary will not be reduced, and after any increase the term “salary”
for purposes of this Agreement shall refer to Executive’s annual salary as most
recently increased.     (b)   Stock Options.

  (i)   On the Effective Date, the Company shall grant Executive an option under
the Company’s 2006 Stock Incentive Plan to purchase 100,000 shares of the
Company’s common stock at an exercise price per share equal to the fair market
value on the date of grant. Such option will vest at the rate of one-forth of
the shares covered by such option on each of the first four anniversaries of the
date of grant and shall be exercisable for a period of eight years from the date
of grant, provided Executive continues to be employed by the Company.     (ii)  
On the Effective Date, the Company shall grant Executive either (1) 18,000
restricted shares of the Company’s common stock; or (2) 12,500 restricted shares
of the Company’s common stock plus a $25,000 signing bonus. Such restricted
shares will vest at the rate of one-forth of the shares covered by such
restricted share grant, as applicable, on each of the first four anniversaries
of the date of grant, provided Executive continues to be employed by the
Company.         Notwithstanding any other provisions as outlined in the
Company’s 2006 Stock Incentive Plan, and unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, upon a Change
in Control the initial grant of options to purchase 100,000 shares pursuant to
Section 5(c)(i) will become immediately exercisable, and will remain exercisable
throughout their entire term. Any stock options or restricted shares granted
after the Effective Date will be subject to such provisions relating to change
in control as are set forth in the plan under which such stock options or
restricted shares are granted at the time of grant. All

-2-



--------------------------------------------------------------------------------



 



      options to purchase shares of the Company’s common stock shall be
evidenced by the Company’s standard form of stock option agreement, and all
grants of restricted share of the Company’s common stock shall be evidenced by
the Company’s standard form of restricted stock agreement. All options and
grants or restricted shares shall be subject to the terms and conditions of the
Company’s 2006 Stock Incentive Plan.

  (d)   Benefits. Executive shall be entitled to five (5) weeks of vacation each
year, which shall be accrued on a prorated basis of each payroll period in
accord with the Company’s standard policy. Executive shall be eligible to
participate in such group life insurance, major medical, and other employee
benefit plans and programs (collectively “Benefit Plans”) as established by the
Company, in accordance with the applicable terms and conditions of such Benefit
Plans (including the requirements of the Benefit Plans for participation). The
benefits under the Benefit Plans available to Executive shall be no less
favorable than those available to other senior executives of the Company,
excluding the Company’s Chief Executive Officer.     (e)   Relocations Expenses.
The Company will pay or reimburse Executive, upon submission by Executive of
appropriate documentation in accordance with the Company’s expense reimbursement
policy and as stated in offer letter.     (f)   Expenses. The Company will
reimburse Executive for all reasonable and necessary expenses incurred by
Executive in connection with the performance of his services hereunder upon
submission by Executive of appropriate documentation in accordance with the
Company’s expense reimbursement policy.

6.   Termination.

  (a)   Death or Disability. This Agreement and Executive’s employment shall be
terminated immediately upon Executive’s death. In the event of Executive’s
Disability, this Agreement and Executive’s employment shall be terminated thirty
(30) days after the Company gives written notice to Executive, unless Executive
has returned to the substantial performance of his duties on a full-time basis.
For purposes of this Agreement, “Disability” means that as a result of physical
or mental incapacity Executive is unable for a period of 120 consecutive days
during any consecutive 180-day period to perform his duties hereunder on a
full-time basis.         Upon termination by reason of Death or Disability,
Executive shall be entitled only to accrued but unpaid salary through the date
of termination, together with any other benefit or payment provided under the
Company’s plans, policies or programs in accordance with their terms
(collectively, “Accrued Obligations”).     (b)   Cause or Without Good Reason.
The Company may terminate this Agreement and Executive’s employment for Cause
(as defined in paragraph (d) of this Section) upon ten (10) day’s prior written
notice to Executive. Executive may

-3-



--------------------------------------------------------------------------------



 



      terminate the Agreement and his employment without Good Reason (as defined
in paragraph (d) of this Section) upon thirty (30) days’ prior written notice to
the Company.         Upon termination for Cause or without Good Reason,
Executive shall be entitled only to the Accrued Obligations.     (c)   Good
Reason; Without Cause. Executive may terminate this Agreement and his employment
for Good Reason upon thirty (30) days’ prior written notice to the Company. The
Company may terminate this Agreement and Executive’s employment without Cause
upon thirty (30) days’ prior written notice to Executive.         Upon
termination for Good Reason or Without Cause, Executive shall be entitled to:

  (i)   the Accrued Obligations;     (ii)   a lump sum severance payment equal
to one (1) times Executive’s annual salary in effect on the termination date
(without regard to any reduction in salary referred to in clause (ii) of the
definition of Good Reason), which shall be paid to Executive within ten
(10) business days following such termination; and     (iii)   continuation of
health and other welfare benefits (including life, accident and disability
benefits) to Executive and his spouse and dependents under the Benefit Plans in
which they participated on the date of Executive’s termination, for twelve
(12) months following the date of Executive’s termination on substantially the
same terms and conditions (including contributions by Executive) as in effect
immediately prior to Executive’s termination; provided, that the Company’s
obligation to provide such health or other welfare benefit shall cease with
respect to such benefit at the time Executive becomes eligible to participate in
a group plan of another employer providing comparable benefits in the aggregate.

      To the extent that the health and other welfare benefits referred to in
clause (iii) above cannot be provided after termination of employment under
applicable law or the terms of the Benefit Plans then in effect (and cannot be
provided through the Company’s paying the applicable premium for Executive under
COBRA), the Company shall pay to Executive such amount as is necessary to
provide Executive, on an after-tax basis, with an amount equal to the cost of
acquiring, for Executive and his spouse and dependents, (on a non-group basis)
those health and other welfare benefits that would otherwise be lost to
Executive and his spouse and dependents as a result of Executive’s termination.
    (d)   Definitions. For the purposes of this Agreement, “Cause” shall mean
Executive’s:

-4-



--------------------------------------------------------------------------------



 



  (i)   indictment or plea of guilty or nolo contendere involving any felony or
gross misdemeanor involving dishonesty, fraud, or breach of trust under any law
of the United States or any State thereof;     (ii)   willful engagement in any
conduct or gross negligence that in either case materially injures the Company
or any of its subsidiaries; or     (iii)   willful and substantial
nonperformance of assigned duties, provided that such nonperformance has
continued more than ten days after the Company has given written notice of such
nonperformance and of its intention to terminate Executive’s employment because
of such nonperformance.

      For purpose of this Agreement “Good Reason” shall exist if the Company,
without Executive’s written consent:

  (i)   materially reduces the nature, scope, level or extent of Executive’s
responsibilities;     (ii)   reduces Executive’s salary;     (iii)   gives
written notice to the Executive pursuant to Section 2 not to extend the Term of
this Agreement; or     (iv)   relocates Executive’s principal business office to
a location which is more than fifty (50) miles from both (A) Executive’s
principal business office immediately prior to such relocation and
(B) Executive’s principal place of residence at the time of such relocation.

  (e)   Conditions. Executive’s eligibility to receive the payment and benefits
under this Section is conditioned on (i) his compliance with the provisions of
Section 8 of this Agreement and (ii) his execution of a general release and
waiver of all claims against the Company and its directors, officers and
subsidiaries, in a reasonable and customary form prepared by the Company.    
(f)   Right of Recapture. In the event that (x) within one (1) year after
termination of this Agreement and Executive’s employment for any reason the
Company determines that prior to such termination he engaged in any activity
which would have constituted a basis for termination by the Company for Cause
while employed by the Company or (y) Executive breaches the restrictive
covenants of Section 8, then:

  (i)   the Company shall have no further obligations to pay the lump sum
severance payment or to continue providing Executive and his spouse and
dependents with health and other welfare benefits, as provided in paragraph (c)
above, if such termination was by the Company without Cause or by Executive for
Good Reason;

-5-



--------------------------------------------------------------------------------



 



  (ii)   upon written notice to Executive from the Company, Executive shall pay
to the Company within ten (10) business days any lump severance payment received
by Executive pursuant to paragraph (c) above, and     (iii)   if Executive has
exercised any stock options granted to him by the Company, Executive shall pay
to the Company within ten (10) business days after written notice from the
Company the difference between (A) the aggregate fair market value on the date
(or dates) of exercise of the shares subject to stock options which were
exercised by Executive on or after the date which is one (1) year prior to
Executive’s termination of employment and (B) the aggregate exercise price of
such stock options.

      If Executive disputes the exercise by the Company of any rights under this
Section 6(f), Executive shall have the right to submit such dispute to
arbitration in accordance with Section 13(e). Notwithstanding anything contained
herein, this paragraph shall not apply to any breach of the provisions of
Section 8(a) unless there has been substantial damage to the Company. For
purposes of this paragraph, “fair market value” on any date means the per share
closing price of the Company’s common stock on the Nasdaq Stock Market on that
date (or, if there was no reported closing price on that date, on the last
preceding date on which the closing price was reported) or, if the Company is
not then listed on the Nasdaq Stock Market, as determined by the Board in good
faith.

7.   Change in Control.

  (a)   Retention Bonus. In the event that Executive’s employment continues for
two (2) years after a Change in Control (as such term is defined in Appendix A),
Executive shall be entitled to a lump sum cash retention bonus equal to one
(1) times Executive’s annual salary then in effect. Such retention bonus shall
be paid to Executive within ten (10) business days following the second
anniversary of the Change in Control.     (b)   Severance Payment and Benefits.
In the event that Executive’s employment is terminated less than two (2) years
after a Change in Control by the Company without Cause or by Executive for Good
Reason, Executive shall be entitled to the same rights, payments and benefits as
provided in paragraph (c) of Section 6.         For purposes of this Section,
Good Reason shall also include the Company’s failure without Executive’s written
consent to continue in effect any incentive or bonus plan, or Benefit Plan,
unless Executive is permitted to participate in other plans providing Executive
with substantially equivalent compensation and benefits in the aggregate (and,
with respect to life insurance, major medical and other employee welfare benefit
plans, at a substantially equivalent cost).         In the event the Company’s
Chief Executive Officer position opens up during Executive’s first year of
employment, and the Executive is not chosen to fill that position, Executive
will receive one (1) times his base salary should he elect to

-6-



--------------------------------------------------------------------------------



 



      terminate his employment within 30 days of the position being filled,
provided Executive has performed his duties satisfactorily.     (c)   Reduction
of Payment. If, as provided in Appendix B, Executive would otherwise be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code, the
amounts payable under this Agreement shall be reduced as provided in Appendix B.
    (d)   Legal Fees. If any contest or dispute shall arise under this Agreement
involving termination of Executive’s employment with the Company after a Change
in Control or involving the failure or refusal of the Company to perform fully
in accordance with the terms of this Section, the Company shall reimburse
Executive for all reasonable legal fees and related expenses, if any, incurred
by Executive in connection with such contest or dispute if a court of competent
jurisdiction or an arbitration panel substantially upholds Executive’s position.

8.   Restrictive Covenants.

  (a)   Confidentiality. Executive agrees not to directly or indirectly, without
the Company’s prior written consent:

  (i)   use or disclose, for the benefit of any person, firm or entity other
than the Company and its subsidiaries, the Confidential Business Information of
the Company or any of its subsidiaries;     (ii)   distribute or disseminate in
any way to any person, firm or entity anyone other than the Company and its
subsidiaries, any Confidential Business Information in any form whatsoever;    
(iii)   copy any Confidential Business Information other than for use by the
Company or any of its subsidiaries;     (iv)   remove any Confidential Business
Information from the premises of the Company;     (v)   fail to safeguard all
confidential documents; and     (vi)   copy any confidential documents belonging
to any of the Company’s customers.

      For purposes of this Agreement, “Confidential Business Information” means
information or material that is not generally available to or used by others or
the utility or value of which is not generally known or recognized as a standard
practice, whether or not the underlying details are in the public domain,
including but not limited to its computerized and manual systems, procedures,
reports, client lists, review criteria and methods, financial methods and
practices, plans, pricing and marketing techniques, business methods and
procedures and other

-7-



--------------------------------------------------------------------------------



 



      valuable and proprietary information relating to the pricing, marketing,
design, manufacture and formulation of educational software, as well as
information regarding the past, present and prospective clients of the Company
or any of its subsidiaries, and their particular needs and requirements, and
their own confidential information.         Upon termination of employment under
this Agreement for any reason, Executive agrees to return to the Company all
policy and procedure manuals, records, notes, data, memoranda, and reports of
any nature (including computerized and electronically stored information) which
are in Executive’s possession and/or control which relate to (i) the
Confidential Business Information of the Company or any of its subsidiaries,
(ii) the business activities or facilities of the Company or its past, present,
or prospective clients.

  (b)   Non-Compete. During the period of Executive’s employment and for a
period of one (1) year following termination of this Agreement and Executive’s
employment for any reason (the “Restricted Period”), Executive will not directly
or indirectly, on his behalf, or as a partner, officer, director, trustee,
member, employee, or otherwise, within the United States or in any foreign
market in which Executive was engaged in activities on behalf of the Company or
any of its subsidiaries, own, engage in or participate in, in any way, any
business that is similar to or competitive with any actual or planned business
activity engaged in or planned by the Company or any of its subsidiaries at the
time the employment under this Agreement was terminated. However, this Agreement
shall not prohibit ownership by Executive of up to 2% of the shares of stock of
any corporation the stock of which is listed on a national securities exchange
or is traded in the over-the-counter market.

  (c)   Non-Solicitation. During the Restricted Period, Executive will not
directly or indirectly, for the purpose of selling services and/or products
provided or planned by the Company or any of its subsidiaries at the time the
employment under this Agreement was terminated, call upon, solicit or divert any
actual customer or prospective customer of the Company or any of its
subsidiaries, unless employed by the Company to do so. An actual customer, for
purposes of this Section, is any customer to whom the Company or any of its
subsidiaries has provided services and/or products within one year prior to
Executive’s termination of employment under this Agreement. A prospective
customer, for purposes of this Section, is any prospective customer to whom the
Company or any of its subsidiaries sought to provide services and/or products
within one year prior to the date of Executive’s termination of employment under
this Agreement when Executive had knowledge of or was involved in such
solicitation.         Executive further agrees that during the Restricted Period
Executive shall not directly or indirectly induce any person to leave the employ
of the Company or any of its subsidiaries, or solicit any person who is
currently or was an employee

-8-



--------------------------------------------------------------------------------



 



      of the Company or any of its subsidiaries at any time during the twelve
months prior to Executive’s termination of employment under this Agreement.

  (d)   Judicial Modification. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section is invalid or
unenforceable, the parties agree that (i) the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or geographic area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision,
(ii) the parties shall request that the court exercise that power, and
(iii) this Agreement shall be enforceable as so modified after the expiration of
the time within which the judgment or decision may be appealed.

9.   Remedies. In the event Executive breaches or threatens to breach any
provision of Section 8 of this Agreement, the Company shall, in addition to the
provisions of Section 6(f) be entitled to injunctive relief, enjoining or
restraining such breach or threatened breach. Executive acknowledges that the
Company’s remedy at law is inadequate and that the Company and its subsidiaries
will suffer irreparable injury if such conduct is not prohibited.      
Executive further agrees that the covenants contained in Section 8 shall be
construed as separate and independent of other provisions of this Agreement and
the existence of any claim by Executive against the Company or any of its
subsidiaries, except for a claim that Executive was terminated without Cause or
terminated his employment for Good Reason, shall not constitute a defense to the
enforcement by the Company of either Section 8 or this Section.   10.   Property
Rights. All discoveries, designs, improvements, ideas, inventions, intellectual
property, creations, and works of art, whether or not patentable or subject to
copyright, relating to the business of the Company or any of its subsidiaries,
or its clients, conceived, developed or made by Executive during employment
under this Agreement, either solely or jointly with others (hereafter
“Developments”) shall automatically become the sole property of the Company.
Executive shall immediately disclose to the Company all such Developments and
shall, without additional compensation, execute all assignments, application or
any other documents deemed necessary by the Company to perfect the Company’s
rights therein. These obligations shall continue throughout the Restricted
Period under this Agreement with respect to Developments conceived, developed or
made by Executive during the period of employment under this Agreement.      
The Company acknowledges and agrees that the provisions of this section shall
not apply to inventions or for which no equipment, supplies, facility or trade
secret information of the Company or its clients were used by Executive and
which were developed entirely on Executive’s own time unless (a) such inventions
relate (i) to the business of the Company or (ii) to the Company’s actual or
demonstrably anticipated research or development or (b) such inventions result
from any work performed by Executive for the Company.

-9-



--------------------------------------------------------------------------------



 



11.   Assignments. Neither party shall have the right or power to assign any
rights or duties under this Agreement without the written consent of the other
party, provided, however, that the Company shall have the right to assign this
Agreement without consent pursuant to any corporate reorganization, merger, or
other transaction involving a Change in Control of the Company or any of its
subsidiary companies. Any attempted assignment in breach of this Section shall
be void.       If Executive performs services and duties for any subsidiary or
other affiliated entity of the Company, then the provisions of Sections 8 and 9
shall apply to the confidential information and business activities, property
rights, clients, and employees of that subsidiary or other entity.   12.  
Severability. Each section, paragraph, clause, sub-clause and provision
(collectively “Provisions”) of this Agreement shall be severable from each of
the others, and if for any reason any section, paragraph, clause, sub-clause or
provision is invalid or unenforceable, such invalidity or unenforceability shall
not prejudice or in any way affect the validity or enforceability of any other
Provision hereof.   13.   Miscellaneous.

  (a)   This Agreement (including the appendices) contains the entire agreement
of the parties with respect to the employment of Executive and supersedes all
prior agreements, provisions, covenants, arrangements, communications,
representations or warrantees, whether written or oral, by any officer, employee
or representative of any party with respect to the subject matter of this
Agreement.     (b)   Failure on the part of either party to insist upon strict
compliance by the other with respect to any of the terms, covenants and
conditions hereof, shall not be deemed a subsequent waiver of such term,
covenant or condition.     (c)   The provisions of any section containing a
continuing obligation after termination shall survive such termination whether
with or without Cause and even if occasioned by the Company’s breach or wrongful
termination.     (d)   This Agreement may not be modified except in a written
amendment signed by the parties.     (e)   Except for action by the Company to
enforce the restrictive covenants of Section 8, any dispute, controversy or
difference that may arise between the parties hereto out of or in relation to or
in connection with this Agreement or for the breach thereof which cannot be
settled amicably by the parties within thirty (30) days shall be finally and
exclusively settled by arbitration in Minneapolis, Minnesota, in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect. The arbitrator shall have discretion to award the prevailing party
reasonable attorney’s fees, subject to Section 7(d). In the event

-10-



--------------------------------------------------------------------------------



 



      of litigation under this Agreement, the court shall have discretion to
award the prevailing party reasonable attorney’s fees, subject to Section 7(d).
    (f)   The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof. Each
party has cooperated in the preparation of this Agreement. As a result, this
Agreement shall not be construed against any party on the basis that the party
was the draftsperson.     (g)   All forms of compensation referred to in this
Agreement are subject to reduction to reflect withholding for applicable income,
payroll and other taxes.

14.   Governing Law. It is the intention of the parties hereto that all
questions with respect to the construction, formation, and performance of this
Agreement and the rights and liabilities of the parties hereto shall be
determined in accordance with the laws of the State of Minnesota. The parties
hereto submit to the jurisdiction and venue of the courts of Hennepin County,
Minnesota in respect to any dispute arising out of this Agreement.   15.  
Insurance. For the period from the date hereof through at least the fifth
anniversary of Executive’s termination of employment from the Company, the
Company agrees to maintain Executive as an insured party on all directors’ and
officers’ insurance maintained by the Company for the benefit of its directors
and officers on at least the same basis as all other covered individuals.   16.
  Notices. Any notice required pursuant to this Agreement will be in writing and
will be deemed given upon the earlier of (i) delivery thereof, if by hand,
(ii) five (5) business days after mailing if sent by mail (registered or
certified mail, postage prepaid, return receipt requested), (iii) the next
business day after deposit if sent by a recognized overnight delivery service,
or (iv) upon transmission if sent by facsimile transmission or by electronic
mail, with return notification (provided that any notice sent by facsimile or
electronic mail shall also promptly be sent by one of the means described in
clauses (i) through (iii) of this Section. All notices will be addressed as
follows or to such other address as a party may identify in a written notice to
the other party:

             
 
  to the Company:   PLATO Learning, Inc.    
 
      Attn: Chief Executive Officer    
 
      10801 Nesbitt Avenue South    
 
      Bloomington, MN 55437-3109    
 
           
 
  to Executive:   Mr. Vincent Riera    
 
      3 John Street    
 
      Ladera Ranch, California 92694    

    Each party named above may change its address and that of its representative
for notice by the giving of notice thereof in the manner hereinabove provided.

-11-



--------------------------------------------------------------------------------



 



17.   Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement in the State of Minnesota effective as of the day and year first above
written.

                PLATO Learning, Inc.  
 
         
 
  By:      
 
Vincent Riera
  Name:  
 
   
 
  Title:
 
   
 
   
 
   

-12-



--------------------------------------------------------------------------------



 



APPENDIX A
     “Change in Control” means the occurrence of any one of the following
events:
     (i) individuals who, on April 16, 2007, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to April 16,
2007 whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
     (ii) any “person” (as such term is defined in the Securities Exchange Act
of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (“Company
Voting Securities”); provided, however, that the event described in this
paragraph (ii) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions: (A) by the Company or any subsidiary, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction, as defined in paragraph (iii), or (E) by any person of Voting
Securities from the Company, if a majority of the Incumbent Board approves in
advance the acquisition of beneficial ownership of 50% or more of Company Voting
Securities by such person;
     (iii) the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 60% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior

A-1



--------------------------------------------------------------------------------



 



to the Business Combination, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);
     (iv) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the consummation of a sale of all or
substantially all of the Company’s assets; or
     (v) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

A-2



--------------------------------------------------------------------------------



 



APPENDIX B
Cut-back to Safe Harbor Cap on Payments
          (a) Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that any payment, award, benefit or distribution
(or any acceleration of any payment, award, benefit or distribution) by the
Company (or any of its affiliated entities) or any entity which effectuates a
Change in Control (or any of its affiliated entities) to or for the benefit of
Executive, whether pursuant to the terms of this Agreement or otherwise (the
“Payments”), would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), then
the amounts payable to Executive under this Agreement shall be reduced (reducing
first the payments under Section 7(a) and (b), unless an alternative method of
reduction is elected by Executive) to the maximum amounts will result in no
portion of the Payments being subject to such excise tax (the “Safe Harbor
Cap”). For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable to Executive under this Agreement (and no other Payments) shall
be reduced, unless consented to by Executive.
          (b) All determinations required to be made under this Appendix B shall
be made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within ten (10) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company. Notwithstanding the foregoing, in the event (i) the Board shall
determine prior to the Change in Control that the Accounting Firm is precluded
from performing such services under applicable auditor independence rules or
(ii) the Audit Committee of the Board determines that it does not want the
Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses (including, but not limited to, the costs
of retaining experts) of the Accounting Firm shall be borne solely by the
Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.
          If the Accounting Firm determines that payments shall be reduced to
the Safe Harbor Cap, it shall furnish Executive with a written opinion to that
effect, and to the effect that Executive is not required to report any Excise
Tax on Executive’s federal income tax return. If the Accounting Firm determines
that no Excise Tax would otherwise be payable by Executive, it shall furnish
Executive with a written opinion to such effect, and to the effect that
Executive is not required to report any Excise Tax on Executive’s federal income
tax return. The determination by the Accounting Firm shall be binding upon the
Company and Executive (except as provided in paragraph (c) below).

B-1



--------------------------------------------------------------------------------



 



          (c) If it is established pursuant to a final determination of a court
or the Internal Revenue Service (the “IRS”) proceeding which has been finally
and conclusively resolved, that Payments have been made to, or provided for the
benefit of, Executive by the Company, which are in excess of the limitations
provided in this Appendix B (hereinafter referred to as an “Excess Payment”),
Executive shall repay the Excess Payment to the Company on demand, together with
interest on the Excess Payment at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of Executive’s receipt of such Excess
Payment until the date of such repayment. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the determination, it is
possible that Payments which will not have been made by the Company should have
been made (an “Underpayment”), consistent with the calculations required to be
made under this Appendix B. In the event that it is determined (i) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS or (ii) pursuant to a determination by a court, that an
Underpayment has occurred, the Company shall pay an amount equal to such
Underpayment to Executive within ten (10) days of such determination together
with interest on such amount at the applicable federal rate from the date such
amount would have been paid to Executive until the date of payment. Executive
shall cooperate, to the extent Executive’s expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax or the determination of the Excess Payment. Notwithstanding the
foregoing, in the event that amounts payable under this Agreement were reduced
pursuant to paragraph (a) of this Appendix B and the value of its stock options
is subsequently redetermined by the Accounting Firm (as defined below) within
the context of Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of
the Payments attributable to such options, the Company shall promptly pay to
Executive any amounts payable under this Agreement that were not previously paid
solely as a result of paragraph (a) up to the Safe Harbor Cap.

 



--------------------------------------------------------------------------------



 



AMENDMENT OF
EMPLOYMENT AGREEMENT
          This Amendment of Employment Agreement (the “Amendment”) is made and
entered into this                      day of                      2007, by and
between Vincent Riera (the “Executive”) and PLATO Learning, Inc., a Delaware
corporation (the “Company”) (collectively, the “Parties”).
          WHEREAS, the Parties entered into an Employment Agreement dated
April 16, 2007 (the “Agreement”); and
          WHEREAS, the Parties now consider it desirable to amend the terms and
conditions of the Agreement by this Amendment to reflect the requirements of
Internal Revenue Code Section 409A and to clarify the rights of the Parties;
          NOW THEREFORE, in accordance with Section 13(d) of the Agreement and
in consideration of the mutual promises herein made, the sufficiency of which
are expressly acknowledged, the Parties agree as follows:
     1. The following shall be substituted for the first full sentence of
Section 6(c) of the Agreement:

    “Executive may terminate this Agreement and his employment for Good Reason
by providing written notice to the Company within (90) days after the initial
existence of the condition; provided however, that the Company shall have a
period of thirty (30) days during which it may remedy the condition.”

     2. The following new Section 18 is hereby added to the Agreement:

    “18. Section 409A of the Code.

  (a)   This Agreement is intended to comply and shall be administered in a
manner that is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the ‘Code’) and the interpretative guidance thereunder,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions. The Agreement shall be construed and
interpreted in accordance with such intent. In addition, each payment shall be
considered a separate payment for purposes of Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



  (b)   Notwithstanding any provision to the contrary, to the extent the
Executive is considered a specified employee under Section 409A of the Code and
would be entitled to a payment during the six month period beginning on the
Executive’s date of termination that is not otherwise excluded under
Section 409A of the Code under the exceptions for short-term deferrals,
separation pay arrangements, reimbursements, in-kind distributions, or an
otherwise applicable exemption, the payment will not be made to the Executive
until the earlier of the six month anniversary of the Executive’s date of
termination or the Executive’s death.”

     3. The following phrase, “, unless an alternative method of reduction is
elected by Executive” shall be deleted from the first sentence of Section (a) of
Appendix B of the Agreement.
     4. The following sentence shall be added to the end of Section (c) of
Appendix B of the Agreement:

    “Payments to the Executive will be made by the end of the Executive’s
taxable year next following the year in which the Executive remits the related
taxes, in accordance with Code Section 409A and Treas. Reg. §1.409A-3(i)(1)(v)
(or any similar or successor provisions).”

*      *      *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment on this ___
day of                      2007.

              PLATO Learning, Inc.   VINCENT RIERA    
 
           
By:
           
 
           
 
           
Its:
           
 
 
 
       

 